Citation Nr: 1533191	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  08-04 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to October 9, 2006; a rating in excess of 10 percent from October 9, 2006, to February 26, 2008; and a rating in excess of 20 percent thereafter, for lumbosacral strain with degenerative joint disease and degenerative disc disease.

2.  Entitlement to an initial compensable disability rating prior to October 9, 2006, and a rating in excess of 10 percent thereafter, for cervical strain.

3.  Entitlement to an initial compensable disability rating prior to February 26, 2008, and a rating in excess of 10 percent thereafter, for right elbow epicondylitis.

4.  Entitlement to an initial compensable disability rating prior to February 26, 2008, and a rating in excess of 10 percent thereafter, for right trapezius strain.

5.  Entitlement to an initial compensable disability rating prior to February 26, 2008, and a rating in excess of 10 percent thereafter, for retropatellar pain syndrome of the right knee.
 
6.  Entitlement to an initial compensable disability rating for seasonal allergic rhinitis.

7.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.

8.  Entitlement to an initial disability rating in excess of 10 percent for postoperative residuals of bunionectomy for left hallux valgus.

9.  Entitlement to an initial disability rating in excess of 10 percent for postoperative residuals of bunionectomy for right hallux valgus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to November 2005.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from April 2006 and September 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran timely appealed the initial ratings assigned in those decisions, and the Board remanded the issues in July 2014 for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain additional VA examination and then re-adjudicate the claims.  The AOJ obtained VA examinations in September 2014 and provided the Veteran a supplemental statement of the case (SSOC) in March 2015.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As the appeal of the Veteran's claims for higher ratings for her service-connected disabilities emanates from her disagreement with the initial ratings assigned following the grants of service connection, the Board has characterized these claims as for higher initial ratings in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).

With regard to the issue of the initial disability rating of the Veteran's tension headaches, the Board notes that the RO issued a rating decision in March 2015 in which it granted the Veteran an increased rating, to 50 percent, for tension headaches effective the day after her separation from service.  A 50 percent rating is the highest schedular rating assignable under the relevant rating criteria as set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  Thus, since the grant of the highest schedular rating available for the Veteran's tension headaches constitutes a full grant of the benefit sought on appeal with regard to the disability rating for her headaches, that issue is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  For the entirety of the period prior to February 26, 2008, the Veteran's lumbosacral strain with degenerative joint disease and degenerative disc disease was manifested by subjective complaints of pain and objective findings of tenderness to palpation of the lumbosacral spinal muscles and degenerative joint disease in the lumbosacral spine.

2.  From February 26, 2008, the Veteran's lumbosacral strain with degenerative joint disease and degenerative disc disease has been manifested by forward flexion of the lumbar spine limited to no worse than 40 degrees without pain; ankylosis of the spine has not been shown.

3.  For the period prior to October 9, 2006, the Veteran's cervical strain was manifested by subjective complaints of pain with no objective findings on examination.

4.  From October 9, 2006, the Veteran's cervical strain has been manifested by subjective complaints of pain and forward flexion of the cervical spine to no worse than 35 degrees with pain at the endpoint of motion, as well as muscle tenderness and guarding; however, no muscle spasm or guarding resulting in abnormal gait or spinal contour has been shown.  

5.  For the period prior to February 26, 2008, the Veteran's right elbow epicondylitis was manifested by subjective complaints of occasional pain in the joint with full range of motion.

6.  From February 26, 2008, the Veteran's e right elbow epicondylitis has been manifested by subjective complaints of occasional pain in the joint and range of motion of flexion of no worse than 100 degrees with full extension.

7.  For the period prior to February 26, 2008, the Veteran's right trapezius strain was manifested by subjective complaints of pain with no showing of limitation of motion.  No ankylosis, other impairment of the humerus, or impairment of the clavicle or scapula was shown, and the Veteran had no disability of the muscles of Muscle Group I.

8.  From February 26, 2008, the Veteran's service-connected right trapezius strain has resulted in disability that does not amount to limitation of motion of the arm to shoulder level.  No ankylosis, other impairment of the humerus, or impairment of the clavicle or scapula has been shown, and the Veteran has no disability of the muscles of Muscle Group I.

9.  For the period prior to February 26, 2008, the Veteran's retropatellar pain syndrome of the right knee was manifested by subjective complaints of pain and intermittent instability, with full range of motion in the knee and no instability observed on examination.   

10.  For the period from February 26, 2008, the Veteran's retropatellar pain syndrome of the right knee has been manifested by complaints of pain and intermittent swelling and guarding; no instability has been observed, and range of motion has been limited to no worse than 110 degrees of flexion with full extension. 

11.  The Veteran's seasonal allergic rhinitis with sinusitis is manifested by seasonal sneezing and nasal congestion with occasional episodes of sinusitis requiring antibiotics and the intermittent use of nasal sprays, with no polyps and no obstructed nasal passages.

12.  The Veteran's hypertension has not been manifested by diastolic pressure predominantly 100 or more, or by systolic pressure predominantly 160 or more; she takes medication to control her hypertension but does not have a history of diastolic pressure predominantly 100 or more.

13.  The Veteran's postoperative residuals of bunionectomy for left hallux valgus have been evidenced by a disability of no worse than moderate severity, with history of hallux valgus status post bunionectomy and complaints of pain and swelling in the left foot.

14.  The Veteran's postoperative residuals of bunionectomy for right hallux valgus have been evidenced by a disability of no worse than moderate severity, with history of hallux valgus status post bunionectomy and complaints of pain and swelling in the right foot.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for lumbosacral strain with degenerative joint disease and degenerative disc disease were met for the period prior to October 9, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for a rating in excess of 10 percent for lumbosacral strain with degenerative joint disease and degenerative disc disease were not met from October 9, 2006, to February 26, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2014).

3.  The criteria for a rating in excess of 20 percent for lumbosacral strain with degenerative joint disease and degenerative disc disease have not been met from February 26, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2014).

4.  The criteria for an initial compensable disability rating for cervical strain were not met prior to October 9, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2014).

5.  The criteria for a rating in excess of 10 percent for cervical strain have not been met from October 9, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2014).

6.  The criteria for an initial compensable disability rating for right elbow epicondylitis were not met prior to February 26, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5206, 5207 (2014).

7.  The criteria for a rating in excess of 10 percent for right elbow epicondylitis have not been met from February 26, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5206, 5207 (2014).

8.  The criteria for an initial compensable rating for right trapezius strain were not met prior to February 26, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5201, 5203; 38 C.F.R. § 4.73, Diagnostic Code 5301 (2014).

9.  The criteria for a rating in excess of 10 percent for right trapezius strain have not been met from February 26, 2008. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5201, 5203; 38 C.F.R. § 4.73, Diagnostic Code 5301 (2014).

10.  The criteria for an initial compensable disability rating for the Veteran's retropatellar pain syndrome of the right knee were not met prior to February 26, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014).

11.  The criteria for a disability rating in excess of 10 percent for the Veteran's retropatellar pain syndrome of the right knee have not been met from February 26, 2008.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2014).

12.  The criteria for an initial compensable rating for seasonal allergic rhinitis with sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2014).

13.  The criteria for entitlement to an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).

14.  The criteria for an initial rating in excess of 10 percent for the Veteran's postoperative residuals of bunionectomy for left hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2014).

15.  The criteria for an initial rating in excess of 10 percent for the Veteran's postoperative residuals of bunionectomy for right hallux valgus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008. The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.

In this respect, the Board notes that the Veteran participated in VA's Benefits Delivery at Discharge (BDD) Program that assists service members at participating military bases with development of VA disability compensation claims prior to their discharge from active military service.  Of record is an acknowledgement, signed by the Veteran in May 2005, that she had been notified of the evidence or information that VA needed to substantiate her claims, what evidence VA was responsible for getting, and what information and evidence the Veteran was responsible for providing to VA.  She also acknowledged that she had the opportunity to identify any information or evidence that VA should use to decide her claims, and that she would be given a medical examination for the purpose of substantiating her claims.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate her claims, and has been afforded ample opportunity to submit such information and evidence.

The Board thus finds that "the appellant [was] provided the content-complying notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the BDD notice.

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and she files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of her entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman, 19 Vet. App. 473, aff'd, Hartman, 483 F.3d 1311 (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claims for higher initial ratings fall squarely within this pattern.  Thus, no additional VCAA notice was required with respect to the claims on appeal.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  Records of the Veteran's post-service treatment from private and VA treatment providers are of record.  In addition, the Veteran underwent examination in July 2005, prior to her separation from service, as well as VA examinations in February 2008 and September 2014; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and she has provided written argument in support of her claims.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

Relevant medical evidence consists of VA examinations conducted in July 2005, prior to her separation from service, and in February 2008 and September 2014, as well as records of treatment the Veteran has received since service.  Report of the July 2005 examination reflects complaints of daily low back and neck pain, as well as a history of right elbow epicondylitis and right trapezius strain with no symptomatology at the time of examination.  At that examination, the Veteran complained of right knee pain with occasional instability.  She also reported daily pain in her feet following in-service bunionectomies bilaterally.  The examiner noted that she took daily medication for hypertension.  The Veteran also reported sinusitis with sneezing and congestion that was worse in the winter.  Physical examination revealed full range of motion of the cervical and thoracolumbar spine, right elbow, and right knee with some tenderness to palpation of the lumbosacral muscles and the right lateral epicondyle.  Neurological examination was normal, and no evidence of hallux valgus was found.  

At the February 2008 VA examination, the Veteran complained of constant pain in her lumbosacral and cervical spine that worsened with activity and occasionally radiated into her right thigh.  Physical examination found flexion of the cervical spine to 35 degrees and of the thoracolumbar spine to 60 degrees, with pain at the endpoint of motion, as well as cervical muscle tenderness and guarding.  Neurological examination was normal.  She further complained of pain in her right elbow and trapezius, as well as in her right knee and feet bilaterally.  She reported intermittent swelling of the right knee and occasional flare-ups with excessive activity.  No instability of the knee was noted, and range of motion was from 0 to 115 degrees.  Swelling and guarding of the right knee and tenderness to palpation of the right elbow was noted, and the Veteran was observed to have an antalgic gait.  Range of motion of the elbow was from 0 to 120 degrees; she was found to have elevation of the right arm to 130 degrees, with abduction to 100 degrees.  The Veteran was also noted to have a diagnosis of hypertension, for which she took daily medication.  Blood pressure readings were 171/95, 184/94, and 170/100.  Report of respiratory examination reflects the Veteran's complaint of tenderness in the sinuses and interference with breathing through the nose during six to eight "allergy episodes" per year; however, no polyps or nasal obstruction was noted.  She reported that she continued to be employed.

Report of the September 2014 VA examination reflects that the Veteran complained of ongoing pain in her lumbosacral and cervical spine that worsened with activity and occasionally radiated into her thighs and upper trapezius region.  Physical examination found flexion of the cervical spine to 45 degrees without pain and of the thoracolumbar spine to 50 degrees on repetition, with pain at 40 degrees, as well as lumbosacral muscle tenderness and guarding.  Neurological examination was normal, and no intervertebral disc syndrome was found.  She further complained of occasional pain in her right elbow and trapezius, as well as in her right knee and feet that worsened with weight-bearing activity.  She reported intermittent swelling of the right knee.  No instability of the knee was noted, and range of motion was from 0 to 110 degrees, with pain throughout extension.  Range of motion of the elbow was from 0 to 145 degrees; she was found to have elevation and abduction of the right arm to 180 degrees.  Normal muscle strength and neurological functioning were observed, and the examiner found the Veteran's right trapezius strain to be in remission, with no symptoms of any right shoulder orthopedic or muscular disorder.  The Veteran further reported allergy and sinus symptoms worse in the fall and winter, causing watery eyes, wheezing, and sinus congestion.  The examiner noted four non-incapacitating episodes in the previous twelve months, with no incapacitating episodes.  No polyps or nasal obstruction was noted.  Hypertension was noted to be well-controlled on medication, although the Veteran complained of occasional swelling in the lower extremities and exertional shortness of breath.  No history of diastolic elevation to predominately 100 or more was noted, and blood pressure readings were 140/85, 137/84, and 144/90.  The examiner found no evidence of hallux valgus following the in-service bunionectomies but noted residual right great toe joint strain with altered gait, although no loss of motion or joint swelling was noted, and the examiner found "no significant antalgia."  The examiner characterized her foot disability as moderate in severity.  The Veteran was noted to be employed.

In addition, the Veteran has received treatment from private treatment providers for her complaints of pain in the cervical and lumbar spine.  In particular, a September 2008 letter from a private chiropractor indicates that the Veteran was seen on October 9, 2006, for complaints of arm pain, back pain, and neck pain and stiffness.  She was found at that time to have pain on motion of the cervical and lumbar spines as well as decreased reflexes in the lower extremities and was diagnosed with cervical and lumbar degenerative disc disease and stenosis.  

A.  Lumbosacral and Cervical Strain 

In its rating decisions, the AOJ evaluated the Veteran's lumbosacral strain with degenerative joint disease and degenerative disc disease and cervical strain in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm or guarding not severe enough to result in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Upon review of the evidence of record, the Board finds that, for the period prior to October 9, 2006, an initial disability rating of 10 percent is warranted, but no higher, for the Veteran's lumbosacral strain with degenerative joint disease and degenerative disc disease.  The Board also finds that a rating in excess of 10 percent is not warranted at any time prior to February 26, 2008, for the disability.  In that connection, the Board notes that, at the July 2005 VA examination, the Veteran was found to have tenderness to palpation of the lumbosacral muscles, which warrants a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  Similarly, she was noted at the October 2006 private treatment visit to display pain and limitation of motion of the lumbar spine, although no measurements were recorded.  However, prior to February 26, 2008, the Veteran was not shown to have flexion of the thoracolumbar spine of 60 degrees or less, or combined range of motion less than 120 degrees, or muscle spasm or guarding resulting in abnormal gait or spinal contour to warrant a 20 percent rating during that period.  Thus, an initial 10 percent rating, but no higher, is warranted for the period prior to February 26, 2008, for the Veteran's lumbosacral strain with degenerative joint disease and degenerative disc disease.

The Board further finds that, for the period from February 26, 2008, a disability rating in excess of 20 percent for lumbosacral strain with degenerative joint disease and degenerative disc disease is not warranted.  In this case, the Board finds that, for the period from February 26, 2008, the Veteran's flexion of the thoracolumbar spine was no worse than 50 degrees without pain, or 40 degrees with pain on motion, which does not warrant a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  In particular, the Board notes, as discussed above, that at the Veteran's February 2008 VA examination, she was noted to have flexion of the thoracolumbar spine to 60 degrees with pain only at the endpoint of motion.  Similarly, testing at her September 2014 VA examination revealed flexion to 50 degrees on repetition, with pain at 40 degrees.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  In this case, the Board has taken into consideration the Veteran's complaints of pain on flexion of the lumbar spine at her VA examinations, discussed above, and nevertheless finds that the Veteran's forward flexion of the lumbar spine is functionally limited to, at worst, the 40 degrees recorded at the September 2014 VA examination.  The Board thus concludes that the range of motion and functional loss displayed by the Veteran does not warrant a higher rating for her lumbar spine disability for the period from February 26, 2008.

In that connection, the Board notes that the Veteran has not displayed flexion of the thoracolumbar spine of 30 degrees or less at any time during the period from February 26, 2008, even when considering pain on motion, to warrant a 40 percent rating.  Similarly, the Board also notes that there is no evidence that the Veteran's lumbosacral strain with degenerative joint disease and degenerative disc disease has resulted in disability comparable to ankylosis to warrant a 50 or 100 percent disability rating at any point during the appeal period.  The Board acknowledges that the Veteran's VA examination has revealed painful motion of the lumbar spine.  However, as discussed above, the Board finds that any such pain and its effect on the Veteran's function is contemplated in the initial 10 percent rating assigned prior to February 26, 2008, and the 20 percent rating assigned thereafter.  Therefore, the Board does not find that higher ratings based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, are warranted under the rating criteria.

Regarding the Veteran's cervical strain, the Board finds, initially, that the disorder did not warrant an initial compensable disability rating prior to October 9, 2006.  In that connection, the Board notes that, although the Veteran complained of pain at her July 2005 examination, no objective findings were observed, and she was found to have a full range of motion of the cervical spine without pain on motion or limitation on repetition.  Here, the effects of pain on use and functional loss did not come into play in assessing the range of motion of the Veteran's cervical spine prior to October 9, 2006, because she was not shown to experience pain on motion of the cervical spine.  In sum, for the initial period prior to October 9, 2006, the Veteran's cervical strain more closely approximated the noncompensable evaluation initially awarded, and an increase is not warranted.

The Board further finds that, for the period from October 9, 2006, the Veteran's flexion of the cervical spine has been to no worse than 35 degrees, with pain only at the endpoint of motion.  This finding warrants no more than the 10 percent rating currently assigned under the General Rating Formula for Diseases and Injuries of the Spine.  In that connection, the Board notes that the Veteran has not displayed flexion of the cervical spine of 30 degrees or less to warrant a 20 or 30 percent rating at any time from October 9, 2006.  Similarly, there is no evidence that the cervical strain has resulted in disability comparable to ankylosis to warrant a 30, 40, or 100 percent disability rating.  The Board acknowledges that the VA examinations reflect the Veteran's complaints of pain at the endpoints of motion.  However, as discussed above, the additional pain did not lead to any additional limitation of motion on repetition.  Therefore, the Board does not find that a rating in excess of 10 percent from October 9, 2006, based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted under the rating criteria.

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected lumbosacral strain with degenerative joint disease and degenerative disc disease or cervical strain.  In this case, while there is radiological evidence of degenerative joint disease of the lumbar and cervical spine, the Veteran is being rated for limitation of motion of the lumbosacral and cervical spine associated with such degenerative changes.  The Board also notes, as discussed above, that there is no evidence that the Veteran's lumbar or cervical spine disorder has resulted in disability comparable to ankylosis at any time during the appeal period, rendering higher ratings under the General Rating Formula for Diseases and Injuries of the Spine inappropriate.  The Board further acknowledges the Veteran's contentions of experiencing radiating pain and numbness into her extremities.  However, neither the February 2008 nor the September 2014 VA examiner diagnosed any neurological disorder; to the contrary, neurological evaluations at both times were completely normal for upper and lower extremities bilaterally.  Put simply, no neurological disorder has been diagnosed at any time during the appeal period.  Thus, the Board finds that no separate rating for neurological disability is warranted.

As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  In this case, the Board has taken into consideration the findings of the February 2008 and September 2014 VA examiners, who each specifically addressed the question of whether the Veteran displayed pain on repetitive motion on range-of-motion testing and concluded that the Veteran experienced pain only at the endpoints of motion.  In light of these findings, the Board finds that the Veteran's range of motion of the cervical spine is not functionally limited due to pain beyond what is already contemplated by the assigned ratings.  The Board thus concludes that, even when taking pain into consideration as required by DeLuca, supra, the range of motion displayed by the Veteran at her VA examinations does not more closely approximate the level of disability considered by an initial compensable disability rating prior to October 9, 2006, or a rating in excess of 10 percent thereafter, for her cervical strain under the General Rating Formula for Diseases and Injuries of the Spine.

The Board is cognizant, as discussed above, that the Veteran has complained of painful motion of her cervical spine.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  Testing at the February 2008 VA examination revealed, at worst, cervical flexion to 35 degrees without pain.  In this case, the Board has taken into consideration the Veteran's complaints of pain but finds, in light of the fact that she is being rated for limitation of motion of the cervical spine under Diagnostic Code 5237, that any such pain and its effect on her range of motion is contemplated in the ratings currently assigned.  Therefore, the Board does not find that disability ratings in excess of those assigned herein for the Veteran's cervical spine disability based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59 are warranted under the rating criteria.

B.  Right Elbow Epicondylitis

The Veteran's right elbow epicondylitis has been evaluated under Diagnostic Code 5207, governing limitation of extension of the forearm.  (In this case, the criteria for the major forearm are addressed, as the Veteran's right arm is shown to be her dominant side.)  Under Diagnostic Code 5207, a 10 rating of percent is warranted for extension limited to 45 degrees or 60 degrees; 20 percent when limited to 75 degrees; 30 percent when limited to 90 degrees; 40 percent when limited to 100 degrees; and 50 percent when limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  Further, limitation of flexion of the major forearm, when flexion is limited to 110 degrees, warrants a noncompensable rating; when limited to 100 degrees, a 10 percent rating is warranted; when limited to 90 degrees, a 20 percent rating is warranted; when limited to 70 degrees, a 30 percent rating is warranted; when limited to 55 degrees, a 40 percent rating is warranted; and when limited to 45 degrees, a 50 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5206. 

Upon review of the evidence, the Board finds that an initial compensable rating is not warranted for the Veteran's right elbow epicondylitis for the period prior to February 26, 2008.  This is so because, despite complaints of pain on motion, limitation of extension to at least 45 degrees was not shown, nor was limitation of flexion to at least 100 degrees.  To the contrary, although she complained of some tenderness to palpation, she was shown to have full range of motion of the right elbow at her July 2005 examination.  Without evidence that the disability has resulted in limitation of flexion of the right forearm to 100 degrees or limitation of extension of the right forearm to 45 degrees, an initial compensable disability rating is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207.

The Board further finds that from February 26, 2008, the Veteran has displayed limitation of extension of the elbow to no worse than 120 degrees, with full flexion, at both the February 2008 and September 2014 VA examinations.  In that connection, it has been objectively shown that the Veteran has had full, or nearly full, range of motion of her right elbow from February 26, 2008.  Even with consideration of pain and tenderness to palpation as noted at the February 2008 VA examination, the Veteran's right elbow motion has not been limited to even a compensable level.  Thus, the 10 percent rating in effect from February 26, 2008, has adequately compensated the Veteran for her service-connected right elbow epicondylitis.  Without evidence that the disability has resulted in limitation of flexion of the right forearm to 90 degrees or limitation of extension of the right forearm to 75 degrees, an evaluation in excess of 10 percent is not warranted from February 26, 2008.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207.

C.  Right Trapezius Strain

The Veteran's right trapezius strain has been rated as analogous to 38 C.F.R. § 4.71a, Diagnostic Code 5201, governing limitation of motion of the arm.  Under Diagnostic Code 5201, a 20 percent rating is for application when motion of the major arm is limited to shoulder level.  A 30 percent rating is for limitation of motion of the major arm to midway between side and shoulder level.  A 40 percent rating is for limitation of motion of the major arm to 25 degrees from the side.  Id.  

Upon review of the evidence, the Board first finds that an initial compensable rating for the Veteran's right trapezius strain is not warranted for the period prior to February 26, 2008.  In that connection, the Board notes that at the July 2005 examination, the Veteran was found to display no symptomatology of any right shoulder disorder.  At the October 2006 treatment visit, she complained of arm pain, but no findings were recorded.  Without demonstrable symptoms of a right trapezius strain prior to February 26, 2008, no compensable evaluation is warranted.  

For the period from February 26, 2008, the Board further finds that a rating in excess of 10 percent for right trapezius strain is not warranted.  This is so because evidence from that date does not establish that the Veteran's motion of the right arm has been limited to shoulder level, either in flexion or abduction.  To the contrary, although the Veteran was noted to complain at the February 2008 VA examination of pain in her right trapezius on motion of the right arm, her elevation of the right arm was to 130 degrees-well over shoulder level.  At the September 2014 VA examination, she was specifically found to have normal elevation and abduction of the right arm, with normal muscle strength and neurological functioning.  In fact, at that time the VA examiner found the Veteran's right trapezius strain to be in remission, with no symptoms of any right shoulder orthopedic or muscular disorder.   The Board finds that this level of symptomatology does not warrant a rating in excess of 10 percent from February 26, 2008.

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's right trapezius strain.  In this case, there is no radiological evidence of degenerative changes of the right shoulder, rendering Diagnostic Codes 5003 and 5010 inapplicable.  See 38 C.F.R. § 4.71a.  Similarly, there is no evidence that the Veteran has experienced disability comparable to ankylosis at any time during the appeal period to warrant a higher disability rating under Diagnostic Code 5200.  See id.  There is further no evidence that the Veteran has experienced impairments of the humerus, such as malunion, recurrent dislocation, fibrous union, or nonunion of the joint or loss of head of the humerus, rendering rating under Diagnostic Code 5202 inappropriate.  Similarly, there is no evidence that the Veteran has experienced dislocation, malunion, or nonunion of the clavicle or scapula to warrant a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  The Board acknowledges that the Veteran has complained of painful motion.  However, as discussed above, the Board finds that any such pain and its effect on the Veteran's shoulder function is contemplated in the ratings initially assigned.  Therefore, the Board finds that a disability rating higher than those initially assigned based on additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is not warranted.

The Board has also considered whether a higher or separate rating is warranted for muscle injury.  In that connection, Diagnostic Code 5301, governing injuries to Muscle Group I, assigns disability ratings for slight, moderate, moderately severe, and severe muscle injuries, assigning a noncompensable rating for a muscle injury to the dominant extremity found to be slight, a 10 percent rating for a moderate muscle injury, a 30 percent rating for a moderately severe muscle injury, and a 40 percent rating for a severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5301 (2014).  Slight muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c).

Upon consideration of the relevant medical evidence of record, the Board finds that no separately compensable disability to Muscle Group I, governing the trapezius muscle, has been shown at any time during the appeal period.  Here, although the Board concedes that the Veteran experienced a right trapezius strain in service, the evidence does not establish that she currently experiences any residual muscle disability.  In that connection, the Board looks in particular to the findings of the July 2005 and September 2014 VA examiners, who concluded specifically that the Veteran displayed no symptoms of any muscle disorder.  The Board thus finds that the in-service trapezius strain resulted in, at most, a simple injury without infection or prolonged debridement.  There has been no demonstration of loss of power, weakness, fatigue, fatigue-pain, impaired coordination, or uncertainty of movement at any time during the appeal period.  Further, the injury did not result in a through-and-through injury or an open comminuted fracture, which might warrant a higher rating.  See 38 C.F.R. § 4.56(a), 4.73, Diagnostic Code 5301.  In other words, despite the in-service right trapezius strain, the disability picture more nearly approximates, at most, the criteria for slight disability.  38 C.F.R. § 4.7.  Thus, a separate compensable rating under the Diagnostic Code governing muscle injury of the trapezius is not warranted for any portion of the rating period.

D.  Retropatellar Pain Syndrome of the Right Knee

Under Diagnostic Code 5257, which evaluates recurrent subluxation or lateral instability, a 10 percent rating is warranted for slight impairment, 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under rating criteria pertaining to limitation of motion of the knee, a noncompensable rating is warranted I flexion is limited to 60 degrees, a 10 percent rating is warranted if flexion is limited to 45 degrees, a 20 percent rating is warranted if flexion is limited to 30 degrees, and a 30 percent rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated as noncompensably disabling if extension is limited to 5 degrees, as 10 percent disabling if extension is limited to 10 degrees, as 20 percent disabling if extension is limited to 15 degrees, as 30 percent disabling if extension is limited to 20 degrees, as 40 percent disabling if extension is limited to 30 degrees, and as 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Upon consideration of the relevant medical evidence, the Board first finds that an initial compensable disability rating is not warranted for the Veteran's retropatellar pain syndrome of the right knee for the period prior to February 26, 2008.  This is so because the July 2005 examination reflects that, although the Veteran complained of pain in the knee and occasional instability, no instability was found on examination, and the Veteran was found to have a full range of motion in the right knee.  Here, the effects of pain on use and functional loss did not come into play in assessing the range of motion of the Veteran's right knee prior to February 26, 2008, because she was not shown to experience pain on motion of right knee.  In sum, for the initial period prior February 26, 2008, the Veteran's retropatellar pain syndrome of the right knee more closely approximated the noncompensable evaluation initially awarded, and an increase is not warranted.

The Board further does not find that the clinical evidence supports a disability rating in excess of 10 percent for retropatellar pain syndrome of the right knee from February 26, 2008.  Specifically, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's retropatellar pain syndrome of the right knee has been so disabling as to approximate the level of impairment required for the assignment of a rating in excess of the 10 percent currently assigned from February 26, 2008.  In reaching this decision, the Board observes that range-of-motion testing showed that, for the period from February 26, 2008, the Veteran's flexion and extension levels do not result in a level of disability warranting a rating in excess of the 10 percent currently assigned, even when pain on motion is taken into consideration.  As noted above, at the February 2008 VA examination, the Veteran demonstrated flexion to 115 degrees with full extension, which does not approximate even the compensable levels (flexion limited to 45 degrees or extension limited to 10 degrees) under the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Although the Veteran was noted by the September 2014 VA examiner to have range of motion from 0 to 110 degrees with pain throughout extension, that level of impairment is contemplated by the 10 percent rating currently assigned from February 26, 2008.  Thus, the Board finds that a higher or separate rating is not warranted based on limitation of flexion or extension at any time during the appellate period.

The Board also concludes that the evidence does not support separate ratings for limitation of flexion under Diagnostic Code 5260 or for limitation of extension under Diagnostic Code 5261 at any time during the appeal period.  As noted above, VA examination shows that the Veteran's range of motion of the right knee has been, at worst, flexion of 110 degrees and extension to 0 degrees, with pain on motion.  Further, as noted above, although the Veteran has been noted by VA examiners in February 2008 and September 2014 to have some pain on motion and intermittent swelling and guarding in the knee, those findings are contemplated by the 10 percent rating assigned from February 26, 2008.  Thus, the Board concludes that the medical evidence of record does not show chronic limitation of flexion or extension of the right knee sufficiently restricted to warrant a rating in excess of 10 percent from February 26, 2008, or a separately compensable rating under Diagnostic Code 5260 or 5261 at any time during the appeal period.  As the functional impact of the Veteran's retropatellar pain syndrome of the right knee has been considered by the examiners and the 10 percent rating currently assigned, no higher rating is warranted under Diagnostic Code 5260 or 5261.

Further, upon review of the relevant medical evidence, the Board finds that a separate compensable rating is not warranted for the right knee based on subluxation or lateral instability at any time during the appeal period.  In that connection, the Board notes that Diagnostic Code 5257 is specifically for application for cases where there is shown to be subluxation or lateral instability.  In this case, no instability of the right knee has been identified on physical examination at any time.  Therefore, the Board does not find that a separate compensable rating is warranted for the right knee on account of lateral instability or subluxation.

E.  Seasonal Allergic Rhinitis

The Veteran's seasonal allergic rhinitis with sinusitis is evaluated under the rating criteria found at Diagnostic Code 6522, for allergic or vasomotor rhinitis.  38 C.F.R. § 4.97 (2014).  Under Diagnostic Code 6522, a 10 percent rating is for application when there are no polyps present, but when there is greater than 50 percent obstruction of nasal passage on both sides, or complete obstruction on one side.  A 30 percent rating is for application when there are polyps present.  The Board notes that a 30 percent rating is the highest rating available under Diagnostic Code 6522.

Here, there is no medical evidence of any disability warranting a compensable evaluation for the Veteran's service-connected seasonal allergic rhinitis with sinusitis.  As noted, the Veteran's VA examiners all noted complaints of sneezing, nasal congestion, and episodic sinusitis worse in winter.  No obstruction of the nasal passages was noted at any examination, however, as is required for a compensable rating.  Further, the examiners all specifically noted that the Veteran had no nasal polyps present, which would warrant a 30 percent rating under Diagnostic Code 6522.  Although the Veteran has claimed that she has breathing problems and congestion related to her seasonal allergic rhinitis, she has not alleged, nor does the evidence show, that she has greater than 50 percent obstruction of her nasal passages due to the rhinitis, or complete obstruction of one nasal passage, or that any nasal polyps are present.  Absent medical evidence warranting a compensable rating, the Board finds that the Veteran's claim must be denied.

F.  Hypertension

Regarding the Veteran's hypertension, the Board notes that the disorder was initially rated as 10 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  This Diagnostic Code provides a 60 percent rating if the diastolic pressure is predominantly 130 or more, a 40 percent rating if the diastolic pressure is predominantly 120 or more, a 20 percent rating if the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

The Veteran's hypertension is rated as 10 percent disabling, because although her hypertension has not manifested with a diastolic pressure of 100 or higher, it has required continuous medication for control.  In particular, although the Veteran uses medication to control her hypertension, she has not at any time been shown to have a diastolic pressure predominately above 100.  The Veteran's medical history and multiple blood-pressure readings support this finding; on only one occasion during the appeal period-the February 2008 VA examination-has the Veteran's diastolic pressure been 100 or higher.  At that time, the Veteran's diastolic pressure was read as 100 on only one of the three readings conducted; the other two readings returned diastolic results under 100.  Thus, based on the medical evidence of record, no blood pressure readings show diastolic pressure of 110 or more, or systolic pressure of 200 or more.  Further, although she is currently using continuous medication to control her hypertension, the Veteran's medical history does not reveal that she has a predominate history of diastolic pressure of at least 100.  Thus, the Board must conclude that the medical evidence does not demonstrate that the Veteran's hypertension more nearly approximates diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, to warrant an initial rating in excess of 10 percent under Diagnostic Code 7101.  38 C.F.R. § 4.104.  Accordingly, there is no support for an increased rating over any portion of the appeal period.

G.  Postoperative Residuals of Bunionectomy for Left and Right Hallux Valgus

The Veteran's postoperative residuals of bunionectomy for left and right hallux valgus have been evaluated utilizing the rating criteria found at Diagnostic Code 5280, unilateral hallux valgus.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5280, a 10 percent evaluation is for application for either hallux valgus with resection of the metatarsal head, or for severe hallux valgus if equivalent to amputation of the great toe.  Based on the evidence of record, the Board finds that the medical evidence of record does not warrant an initial rating in excess of 10 percent for either foot under Diagnostic Code 5280.  As noted, reports of the February 2008 and September 2014 VA examinations show that the Veteran complained pain in her feet that increased with weight-bearing activity, as well as occasional swelling.  The September 2014 examiner noted residual right great toe joint strain with altered gait, although no loss of motion or joint swelling was noted, and the examiner found "no significant antalgia."  The metatarsal heads have been resected bilaterally, warranting a 10 percent rating for each foot, but there has been no showing of any abnormality that might equate to amputation of the great toe.  Thus, the Board finds that the evidence clearly shows that the Veteran's disability picture warrants no more than the 10 percent ratings initially assigned for postoperative residuals of bunionectomy for left and right hallux valgus under Diagnostic Code 5280.

Importantly, the 10 percent rating represents the highest ratings that the Veteran could receive for hallux valgus, even if the disability equated to amputation of the great toe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Evaluation of the evidence of record further shows that no other Diagnostic Codes are applicable. In that connection, the Board notes that the Veteran has not been shown to have weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, rendering higher evaluations under Diagnostic Codes 5277 to 5283 inapplicable.  In addition, the Board finds that the Veteran's disability cannot be found to be more than, at most, moderately disabling, which would warrant no more than a 10 percent disability rating under Diagnostic Code 5284.  Further, the Veteran is separately service connected for bilateral pes planus with plantar fasciitis, right plantar calcaneal spur, and fracture of the right fourth metatarsal.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As the Veteran's symptoms of pes planus are evaluated as part of that service-connected disability, to evaluate the same symptoms under any other Diagnostic Code would be pyramiding, which is prohibited by 38 C.F.R. § 4.14 (2014).  See id.

H.  Extra-Schedular Rating

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected disabilities have otherwise rendered impractical the application of the regular schedular standards.  In that connection, the Board acknowledges that the Veteran has not been hospitalized due to any service-connected disability on appeal, nor has she alleged that she is unable to work due solely to her service-connected disabilities.  To the contrary, the Veteran reported at her most recent VA examination in September 2014 that she continues to be employed.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claims for increase, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial 10 percent disability rating for lumbosacral strain with degenerative joint disease and degenerative disc disease prior to October 9, 2006, is granted.

Entitlement to a rating in excess of 10 percent from October 9, 2006, to February 26, 2008; and a rating in excess of 20 percent thereafter, for lumbosacral strain with degenerative joint disease and degenerative disc disease is denied.

Entitlement to an initial compensable disability rating prior to October 9, 2006; and a rating in excess of 10 percent thereafter, for cervical strain is denied.

Entitlement to an initial compensable disability rating prior to February 26, 2008; and a rating in excess of 10 percent thereafter, for right elbow epicondylitis is denied.

Entitlement to an initial compensable disability rating prior to February 26, 2008; and a rating in excess of 10 percent thereafter, for right trapezius strain is denied.

Entitlement to an initial compensable disability rating prior to February 26, 2008; and a rating in excess of 10 percent thereafter, for retropatellar pain syndrome of the right knee is denied.
 
Entitlement to an initial compensable disability rating for seasonal allergic rhinitis with sinusitis is denied.

Entitlement to an initial disability rating in excess of 10 percent for hypertension is denied.

Entitlement to an initial disability rating in excess of 10 percent for postoperative residuals of bunionectomy for left hallux valgus is denied.

Entitlement to an initial disability rating in excess of 10 percent for postoperative residuals of bunionectomy for right hallux valgus is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


